Citation Nr: 1423159	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  07-24 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral testicle disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In January 2011, the Veteran testified at a Board hearing.  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in August 2011 and August 2013 and the claim was remanded to the Agency of Original Jurisdiction (AOJ) to further assist the Veteran with the development of his appeal.  The case is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The September 2011 VA examiner related the Veteran's undescended testicle to service based on the October 1978 in service findings of a testicular mass.  However, the examiner then went on to note the Veteran was treated at an outside hospital and had an orchiectomy.  He also stated the Veteran had surgical and pharmacological treatment while on active duty.  

The Veteran was scheduled for a VA examination in September 2013.  The examiner noted that the Veteran had been diagnosed and treated for an undescended testicle.  The Veteran reported it was first diagnosed in 1984 when he attempted to re-enlist and an orchiectomy had been performed at that time.

The examiner opined that the Veteran's undescended testicle was less likely than not related to service.  His rationale was that the Veteran's service treatment records from 1977-1980 made no mention of any testicle problem and the first reference to it was not until 1984.

The Board finds both opinions to be inadequate.  While a testicular mass was noted in October 1978, the Veteran did not have an orchiectomy until 1984 and therefore did not have surgical or pharmacological treatment for this condition while on active duty, contrary to the September 2011 opinion.  The September 2013 opinion also does not take into account the testicular mass noted in service in October 1978.

For VA service connection purposes, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In order to rebut the presumption of soundness on entry, VA must now show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2005).  See also Wagner, supra.

Defects are defined as 'structural or inherent abnormalities or conditions which are more or less stationary in nature.'  VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  Congenital or developmental 'defects' automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  But such 'defects' are not 'diseases' or 'injuries' within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that the former is 'more or less stationary in nature', while the latter is 'capable of improving or deteriorating.'  See VAOPGCPREC 82-90 at para.  2.

Even if it is determined during service that a Veteran suffers from a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin v. Shinseki, 22 Vet. App. 390, 396-397 (2009).  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43253 (1990).

However, the presumption of soundness does not apply to congenital defects because such defects 'are not diseases or injuries' within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c).  See also Quirin, 22 Vet. App. at 397; Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is 'not the type of disease- or injury-related defect to which the presumption of soundness can apply').  However, a congenital defect can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id.

In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-397.  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, among other things.  Id.  On remand, an opinion must be obtained which addresses the nature and etiology of a testicle disorder to include whether it is a congenital disease or defect.

Accordingly, the case is REMANDED for the following action:

1.  Request that an appropriate examiner offer an opinion as to the etiology of the Veteran's bilateral testicle disorder.  The entire claims file (i.e., any medical records contained in Virtual VA, CAPRI, and AMIE), including this remand must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  After reviewing the record the examiner should offer an opinion as to the following:

(a) Is it at least as likely as not that the Veteran's testicle disorder is a congenital defect?  If so, is it at least as likely as not that a testicle disorder was subject to a superimposed disease or injury during service?

(b) Is it at least as likely as not that a testicle disorder is a congenital disease?  If so, is it at least as likely as not that it had its onset in service OR preexisted service, but progressed at an abnormally high rate during service?

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so state in the examination report, with an explanation as to why this is so.

If further examination of the Veteran is needed, he should be scheduled for an examination.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).

2.  After the above has been completed, the AOJ must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

3. After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



